DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of claims filed 7/28/20. Claims 1-20 are pending and claims 1, 13 and 19 are independent.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowance and reasons for allowance
4. Claims 1, 13 and 19 are allowed and the other claims are allowed by virtue of their dependence on these claims.
5. The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claims 1, 20:
A method/system for updating a uniformity map of a detector, the detector defining a detector surface area, the method comprising:
positioning a flood on a sub-portion of the detector surface area of the detector, the flood defining a flood area that is smaller than the detector surface area;
updating an adjustment portion of the uniformity map using the counts collected for the sub-portion of the detector surface area, wherein the adjustment portion corresponds to at least a part of the sub-portion of the detector surface area.

Claim 13:
A method for updating a uniformity map of a detector, the detector defining a detector surface area, the method comprising:
positioning a flood on a sub-portion of the detector surface area;
updating the uniformity map by replacing an adjustment portion of the uniformity map with the normalized local uniformity map.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant prior art
5. Major et al. (“Local energy scale map for Nano PETTM/CT system,” IEEE Nuclear Science symposium Conference Record, 2009) disclose a method to determine the local gain map for a detector to perform a uniformity correction to avoid non-uniform gain using position and local energy maps and using LookUp tables to correct for non-uniform gain. They fail to explicitly disclose positioning a flood on a sub-portion of the detector surface area of the detector, the flood defining a flood area that is smaller than the detector surface area and updating an adjustment portion of the uniformity map using the counts collected for the sub-portion of the detector surface area, wherein the adjustment portion corresponds to at least a part of the sub-portion of the detector surface area, as in the instant invention.
In the instant invention, flood sources on a sub-portion of the detector surface (smaller that the total detector surface area) are used and adjustments are mode to correct for non-uniform gains. Using smaller flood source areas is more convenient, practical and allows for a more accurate reconstruction of the detector images.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884